NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRED DEVINE,                                    No. 21-16207

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05745-SMB-
                                                MTM
 v.

CHAPMAN, Unknown; et al.,                       MEMORANDUM*

                Defendants-Appellees,

and

PHOENIX POLICE DEPARTMENT; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                              Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Fred Devine appeals pro se from the district court’s summary judgment in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging excessive force in connection with his arrest.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We vacate and remand.

      Devine argues that he was never served with a copy of the body camera

video footage relied upon by the district court in awarding summary judgment to

defendants. It is a “firmly held main rule that a court may not dispose of the merits

of a case on the basis of ex parte, in camera submissions.” Am.-Arab Anti-

Discrimination Comm. v. Reno, 70 F.3d 1045, 1069 (9th Cir. 1995). Because the

record is unclear as to whether Devine was served with a copy of the body camera

footage, we vacate the judgment and remand for further proceedings, including a

determination by the district court as to whether Devine had an opportunity to

review the video footage in preparing his opposition to summary judgment.

      Devine’s request for an update on the status of his appeal (Docket Entry No.

21) is denied as moot.

      The parties will bear their own costs on appeal.

          VACATED and REMANDED.




                                          2                                   21-16207